DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on March 18, 2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010190331.1 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20140082368 A (hereinafter “Choo”).
Regarding claim 1, Choo discloses in Fig. 6 and related text an array substrate (¶ [0078] of the previously attached English machine translation), comprising: 
a substrate 210 comprising a display area DA and a non-display area NDA, wherein each of two sides of the display area is provided with a non-display area (¶ [0079]); 
at least a first gate line (note: the first gate electrode 212 and the first connection pad 216 are respective portions of the first gate line) disposed on the substrate and extending from the non-display area on one of the two sides of the display area to the non-display area on the other side of the display area (¶ [0079]); 
at least a second gate line (note: the second gate electrode 232 and the second connection pad 236 are respective portions of the second gate line) correspondingly disposed above the first gate line (¶ [0082]), wherein an insulating layer 220/230/240/260 is disposed between the second gate line and the first gate line and comprises a first insulating layer 220 disposed on the first gate line and the substrate (¶ [0080]), a second insulating layer 230 disposed on the first insulating layer and corresponding to the second gate line (¶ [0083]), a third insulating layer 240 disposed on the first insulating layer and the second gate line (¶ [0084]), and a fourth insulating layer 260 disposed on the third insulating layer (¶ [0088]); 
at least two via holes 240c/240d located on the two sides of the display area and extending through the insulating layer, respectively, and configured to expose parts of the first gate line and the second gate line, wherein the via holes comprise a groove 240d and a through hole 240c, the groove is defined in the third insulating layer and is recessed downward to a surface of the second gate line, and the through hole extends through the third insulating layer and a part of the first insulating layer to a surface of the first gate line (¶ [0084]); and 
a first metal line 258 configured to connect the first gate line to the second gate line, wherein one end of the first metal line is connected to the second gate line through the groove, the other end is connected to the first gate line through the through hole, and the fourth insulating layer covers the first metal line (¶¶ [0086] and [0088]).
Regarding claim 5, Choo discloses a semiconductor layer 222 disposed in the display area and situated between the first gate line and the second gate line and corresponding to the second gate line (Fig. 6; ¶ [0081]).
Regarding claim 6, Choo discloses the first gate line and the second gate line are connected (electrically) in parallel (Fig. 6; ¶ [0086]).
Regarding claim 7, Choo discloses the first gate line has a width greater than that of the second gate line, and the second gate line has a projection area projected on the substrate and overlapping the first gate line in the display area (Fig. 6; ¶ [0082]).
Regarding claim 10, Choo discloses a display panel, comprising the array substrate of claim 1 (¶ [0078]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of CN 106773424 A (hereinafter “Zhao”).
Regarding claim 8, Choo discloses substantially the entire claimed invention, as applied to claim 1 above.
Choo does not explicitly disclose the first gate line is switched to the second gate line by the first metal line in the via holes prior to entering the display area, or the second gate line is switched to the first gate line by the first metal line in the via holes prior to entering the display area.
Zhao teaches in Figs. 3, 4 and related text the first gate line 307 is switched to the second gate line 308 by the first metal line 309 in the via holes 312 prior to entering the display area 313 (¶¶ [0044], [0046] and [0047] of the previously attached English machine translation), or the second gate line is switched to the first gate line by the first metal line in the via holes prior to entering the display area.
Choo and Zhao are analogous art because they both are directed to displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choo with the specified features of Zhao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choo’s array substrate to switch the first gate line to the second gate line by the first metal line in the via holes prior to entering the display area, or to switch the second gate line to the first gate line by the first metal line in the via holes prior to entering the display area, as taught by Zhao, in order to provide a display panel having a narrow frame (Zhao: ¶ [0046], lines 318-320 and ¶ [0047], lines 328-330), which enables the non-display area to be minimized and the display area to be maximized.
Regarding claim 9, Choo discloses substantially the entire claimed invention, as applied to claim 1 above.
Choo does not explicitly disclose the first gate line is made of a material comprising aluminum, copper, or a metal alloy material; and/or the second gate line is made of a material comprising aluminum, copper, or a metal alloy material; and/or the first metal line is made of a material comprising aluminum, copper, or a metal alloy material.
Zhao teaches in Figs. 3, 4 and related text the first gate line is made of a material comprising aluminum, copper, or a metal alloy material; and/or the second gate line is made of a material comprising aluminum, copper, or a metal alloy material; and/or the first metal line 309 is made of a material comprising aluminum, copper, or a metal alloy material (e.g., indium tin oxide comprises an alloy of a first metal, indium (In), and a second metal, tin (Sn); ¶ [0047]).
Choo and Zhao are analogous art because they both are directed to displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choo with the specified features of Zhao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choo’s array substrate to form the first gate line of a material comprising aluminum, copper, or a metal alloy material; and/or to form the second gate line of a material comprising aluminum, copper, or a metal alloy material; and/or to form the first metal line of a material comprising aluminum, copper, or a metal alloy material, as taught by Zhao, in order to improve the transparency of the non-display area by forming the first metal line from a technologically mature, ubiquitous transparent conductive material, namely indium tin oxide (ITO) (Zhao: ¶ [0047], line 333), thereby enabling the array substrate to be utilized in a transparent display (e.g., a heads-up display).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811